DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 1, 7, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over EOM et al. (US 2020/0388686, hereinafter Eom).
	With respect to claim 1, Eom discloses a semiconductor storage device (Fig. 8C) comprising: a stacked body in which electrode films (electrode 315 is part of 310– Fig. 8D) and insulating films (302) are alternately stacked in a first direction (302 and 310 are alternately stacked in vertical direction);
a first (right side charge storage layers) and a second charge storage films (left side charge storage layers) that are arranged away (right and left sides are away from each other ) from each other in the first direction inside the stacked body and each face one of the electrode films (each right and left sides charge storage layers face 310); and a tunnel insulating film (322) that extends in the first direction inside the stacked body and is in contact with the first and the second charge storage films (322 is in contact with 321),wherein the first and the second charge storage films each include a first film (330) that is in contact with the electrode film and contains a High-k material (Para 0119; 330 comprises of aluminum oxide), and a second film (321) that is provided between the first film and the tunnel insulating film (321 is between 330 and 322), and a first a block insulating film (331) that is provided between the metal film and the first film (331 is between 330 and 315).
In the same embodiment, Eom does not explicitly disclose that the second film contains silicon nitride and the electrode film includes a metal film.
In another embodiment Eom discloses that the second charge storage film contains silicon nitride (Para 0074; charge storage layer may include silicon nitride) and the electrode film includes a metal film (Para 0030 and 0073; the conductive layer may include tungsten, wherein the conductive layer may be referred to as a gate electrode).
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Eom’s first embodiment by adding the disclosure of second embodiment in order to increase the density of charge traps. 
With respect to claim 7, Eom discloses wherein the High-k material is oxide or oxynitride containing at least one of hafnium (Hf), aluminum (AI), titanium (Ti), barium (Ba), ruthenium (Ru), lanthanum (La), zirconium (Zr), iodine (Y), magnesium (Mg), tantalum (Ta), strontium (Sr), and niobium (Nb) (Para 0119; 330 comprises of aluminum oxide).
With respect to claim 8, Eom discloses wherein the High-k material is hafnium oxide (HfOz2), zirconium oxide (ZrOz2), iodine oxide (Y203), tantalum oxide (Ta2Os), or strontium titanate (SrTiOs3) (Para 0081; hafnium oxide).

            Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eom in view Alsmeier et al. (US 2012/0001252, hereinafter Alsmeier). 
With respect to claim 2, Eom does not explicitly disclose a block insulating film stacked alternately with the second film in the first direction.
In an analogous art, Alsmeier discloses a block insulating film (154a of fig. 46) stacked alternately with the second film in the first direction.
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Eom’s device by adding Alsmeier’s disclosure in order to create a sacrificial feature in a memory device.

            Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eom in view of Higuchi et al. (US 9166032, hereinafter Higuchi).	
With respect to claim 4, Eon does not explicitly disclose an oxide film provided between the first film and the second film.
In an analogous art, Higuchi discloses an oxide film (43 of fig. 2B) provided between the first film and the second film.
Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention to modify Eom’s device by adding Highuchi’s disclosure in order to increase charge storage capabilities of a memory device. 

				   Response to Arguments
Based on new ground of rejection, applicant’s arguments regarding amended claims are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816